DEPARTMENT OF HEALTH AND HUMAN SERVICES
Centers for Medicare & Medicaid Services
7500 Security Boulevard, Mail Stop S2-26-12
Baltimore, MD 21244-1850

CMCS Informational Bulletin

DATE:

May 5, 2016

FROM:

Vikki Wachino, Director
Center for Medicaid and CHIP Services

SUBJECT:

Social Security Number Removal Initiative (SSNRI)

The Centers for Medicare & Medicaid Services (CMS) is issuing this Informational Bulletin to inform
states about the SSNRI. Congress passed the Medicare Access and CHIP Reauthorization Act
(MACRA) of 2015 (PL 114-10) on April 16, 2015. Section 501 of MACRA requires CMS to remove
Social Security Numbers from Medicare ID cards and replace existing Medicare Health Insurance
Claim Numbers (HICNs) with a Medicare Beneficiary Identifier (MBI). The MBI will be a randomly
generated identifier that will not include a social security number or any personally identifiable
information (PII). This step is being taken to minimize the risk of identity theft for Medicare
beneficiaries and reduce opportunities for fraud. To comply with this statutory requirement, starting in
early 2018, CMS will issue new Medicare cards with an MBI to approximately 60 million Medicare
beneficiaries, including Dual Eligibles. A HICN will still be assigned to each Medicare beneficiary
will still be used for internal data exchanges between CMS and the states, but the new MBI must be
used in all interactions with the beneficiary, the provider community and all external partners.
In order for states to be fully compliant with this legislation and to continue critical data exchanges
with CMS, state Medicaid business processes and systems must be examined and necessary changes
identified, developed, tested and implemented prior to CMS assigning MBIs and distributing the new
Medicare ID cards. To ensure a smooth implementation for the states, CMS has formed a bi-weekly
All-State SSNRI Forum call which includes representatives from the Center for Medicare (CM),
CMCS, each CMS Regional Office, and every state, territory and the District of Columbia. These calls
provide CMS the opportunity to promptly communicate important guidance and updates to the state
Medicaid agencies (SMAs) and for SMAs and their invited key stakeholders to ask questions, share
information and facilitate coordination.
Questions regarding the SSNRI or the All State SSNRI Forum may be sent to
SSNRISTATES@cms.hhs.gov.

